Citation Nr: 1712324	
Decision Date: 04/17/17    Archive Date: 04/26/17

DOCKET NO.  12-22 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss. 


REPRESENTATION

Appellant (Veteran) represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel


INTRODUCTION

The Veteran had active service from February 1965 to March 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which is the Agency of Original Jurisdiction (AOJ) in this matter.  In February 2015, the Board remanded this matter for additional development.  The case is again before the Board for appellate review.  

The appeal is again REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Another remand of this matter is warranted for the following reasons. 

First, the evidence is in conflict regarding the severity of the Veteran's hearing loss.  On the one hand, the April 2015 VA audiology examination report, provided pursuant to the Board's remand, indicates noncompensable hearing loss under 38 C.F.R. § 4.85 (as do previous VA audiology reports).  On the other hand, other evidence, to include the Veteran's lay assertions, his wife's assertions regarding the severity of hearing loss, and the results of a March 2015 private audiogram, indicates more severe hearing loss.  Another exam should be conducted, therefore.  

Second, the private audiologist's specific findings are not noted in the March 2015 report.  The report contains an audiogram, with specific findings regarding speech recognition.  But the report does not contain specific findings regarding pure tone thresholds in decibels.  The VA examiner should detail these findings in the report generated pursuant to this remand.      

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  Include in the record any outstanding VA treatment records.

2.  Schedule the Veteran for a VA audiology examination to assess the nature and severity of his service-connected bilateral hearing loss disability.  Any indicated tests should be accomplished.  The examiner should review the record in connection with the examination.  The examiner should comment on the extent of disability manifested by the hearing loss on activities of daily living and occupationally.  A report of the examination should be included in the claims file.  

The examiner should also clarify the findings noted in the March 2015 private audiogram of record.  

Further, in assessing hearing loss, the audiologist should comment on the January 2015 lay statement by the Veteran's wife, which indicates disabling hearing loss.  

3.  After the completion of any action deemed appropriate in addition to that requested above, the Veteran's claim should be readjudicated.  All evidence received since the May 2015 SSOC should be considered.  If any benefit sought remains denied, the Veteran should be provided another SSOC. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




